Little, J.
We reverse the ruling made by our brother of the trial bench, refusing the injunction. In his order this ruling is based on the ground that the petitioner could fully set up her defenses against the distress warrant and the warrant against her as • a tenant holding over, by proceedings authorized by statute to be taken by the person against whom such processes may issue. Assuming this to be true, we yet find the circumstances of the case,, as presented in the petition, call very loudly for the grant of the writ. The petitioner declares that she is not a tenant of the defendant in error, and was not at the time these processes were issued against her; if she was not, they were, of course, improperly issued. Certain it is, that prior to their issue the plaintiff in error had instituted an action to compel the specific performance by the defendant in error of a contract which in terms gives her an option to terminate her tenancy and become the legal owner of the land on certain conditions. The contract on which that petition is based, the execution of which is not denied, seems to be sufficiently *908explicit to afford a basis for the decree sought. At the time it was filed no injunction was necessary to protect her rights, as no action had then been taken seeking to fix her status as a tenant. She is entitled to have her relation to this land fixed and determined, and that, too, without a multiplicity of suits against her. On the other hand, the defendant in error is entitled to be placed in a safe and secure position as to the rental value of the land, should it ultimately be determined that plaintiff has not properly exercised the right to purchase, which is clearly given by the contract. The superior court having acquired jurisdiction in the case on an equitable petition, all collateral issues affecting the rights of the parties should be brought into it, and these rights settled by a single decree, when the facts which determine the right shall have been ascertained in the proper manner. The judgment of the court below is Reversed.

All the Justices concurring.